Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Claims 2 – 9 and 29 – 40 have been examined. Claims 1 and 10 – 28 have been canceled by Applicant.

Allowable Subject Matter
Claims 2 – 9 and 29 – 40 are allowed.

The following is an examiner’s statement of reasons for allowance: Hedley (5,538,100) discloses a retractable vehicle step similar to the instant invention; however Hedley, either alone or in combination, neither discloses nor suggests a retractable vehicle step comprising wherein a distance between the second and fourth axes is less than the distance between the first and third axes, wherein the first axis is positioned upward from the second axis, wherein the first and second arms are configured such that said arms can rotate about said first and second axes to a point at which a line connecting the first and third axes intersects a portion of the second arm, and wherein the lower portion of the second arm is configured to contact the first arm when the stepping surface is in the deployed position. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618